Citation Nr: 0332329	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  94-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sciatica.

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.

3.  Entitlement to a rating in excess of 10 percent for 
seborrheic dermatitis with xerosis.

4.  Entitlement to an initial rating in excess of 10 percent 
for bronchial asthma prior to June 7, 2002.

5.  Entitlement to an initial rating in excess of 30 percent 
for bronchial asthma from June 7, 2002.


REPRESENTATION

Appellant represented by:	AMVETS

WITNESS AT HEARING ON APPEAL 

Veteran 

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to August 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 1993 and in April 
and October 2002 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in St. Petersburg, Florida, and 
Atlanta, Georgia.

Because of a finding on VA examination in November 1996, the 
Board infers from the record, the issue of service connection 
for left hip disability that is referred to the RO for 
appropriate action.

The increased rating issues are the subject of a remand 
immediately following this decision.


FINDING OF FACT

The medical evidence shows that current sciatica had onset 
during active service.



CONCLUSION OF LAW

Sciatica was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition on the issue of service 
connection for sciatica, a discussion of VCAA compliance is 
not necessary.

Principles of Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  This may be 
accomplished by affirmatively showing inception during 
service.  38 C.F.R. § 3.303(a). 

A Summary of the Evidence of Record 

The service medical records reveal that, in April 1970, the 
veteran was evaluated for a back injury, sustained in an 
earlier parachute jump.  X-rays revealed a compression 
fracture, L1-L2.  When he was seen for back pain in July 
1970, the symptoms included numbness in the right lower 
extremity.  Thereafter, the records document several more low 
back complaints in 1973 (back pain), in 1974 (back strain), 
in 1975 (backache), and in 1976 (hypesthesia in the lateral 
aspect of the right thigh).  From 1976 to 1982, on different 
occasions, it was recommended that veteran be permanently 
removed from airborne status because of low back pain 
associated with the compression fracture and for the same 
reason he was on a permanent physical profile in 1985.  In 
1981, following a motor vehicle accident, he was seen for low 
back pain and right lower extremity pain.  The assessments 
were right sciatica and right lower extremity radiculopathy.  
He was seen for similar complaints in 1982 and 1983.  In 
1989, he complained of a pinched nerve and the impression was 
to rule out sciatica. 

On retirement examination in April 1993, the veteran 
complained of severe low back pain with sciatica and partial 
paralysis.  The examiner noted that the veteran had a 
physical profile for compression fracture of the lumbar 
spine.

The veteran filed his original application for VA disability 
compensation in September 1993.  

On VA examination in November 1993, the veteran stated that 
he initially injured his back in a parachute jump, suffering 
a compression fracture at L1 and L2.  He also stated that, in 
1981, he was in a motor vehicle accident and experienced 
radiating pain and numbness in the right lower extremity.  
Except for limitation of motion, the musculoskeletal and 
neurological exams were unremarkable.  Except for changes at 
L1 and L2, X-rays were within normal limits.  The diagnosis 
was chronic musculoskeletal low back pain syndrome with 
right-sided sciatica.

In a December 1993 rating decision, the RO granted service 
connection for the residuals of compression fracture to L2.  

On VA examination in July 2001, the veteran complained of low 
back pain, radiating to the right lower extremity, and he 
reported dragging his right foot. X-rays revealed 
degenerative changes in the low lumbar spine, particularly at 
L4-L5 and L5-S1.  The examiner expressed the opinion that the 
sciatica was likely due to the degenerative changes at L4-5, 
rather than the compression fracture at L2. 

On VA examination of the peripheral nerves in July 2001, 
there was no evidence of neuropathy or radiculopathy.

VA and private medical records show treatment for complaints 
of lower back pain with symptoms of sciatica from 1994 to 
1998. 

Analysis 

After review of all of the medical evidence, the Board finds 
that the veteran currently suffers from sciatica and that he 
was treated for sciatica in service.  The remaining question 
is whether there is medical evidence of a nexus between the 
in-service sciatica and the present sciatica.  

On this question, the Board must weigh the probative value of 
two diagnoses, one that supports the veteran's claim and one 
that is equivocal.  On initial VA examination in November 
1993, which was conducted in less than three months of the 
veteran's retirement from service with no evidence or history 
of an intervening back injury, and after noting the veteran's 
in-service history including radiating pain and numbness in 
the right lower extremity, the examiner diagnosed chronic 
musculoskeletal low back pain syndrome with right-sided 
sciatica.  Clearly, the diagnosis was relating the post-
service finding of sciatica to service since there was no 
other relevant medical evidence other than that contained in 
the service medical records, documenting on more than one 
occasion sciatica. 

The only other medical evidence on point consists of the 
opinion of a VA examiner who, in July 2001, found that the 
veteran's sciatica was likely due to the degenerative changes 
at L4-5, rather than the compression fracture at L2.  
Significantly, the examiner did concur with the diagnosis of 
sciatica.  Although he did not find that sciatica was 
secondary to the service-connected compression fracture, he 
did not express an opinion as to whether sciatica was 
otherwise related to service on a direct basis. 

Accordingly, the Board assigns greater probative value to the 
initial diagnosis, almost contemporaneous with service, that 
sciatica was related to the veteran's chronic musculoskeletal 
low back pain syndrome that was documented in service and 
consisted of more than a compression fracture as there was 
evidence of other low back injuries, including one injury 
sustained in motor vehicle accident in 1981 that resulted in 
assessments of right sciatica and right lower extremity 
radiculopathy. 


ORDER

Service connection for sciatica is granted.


REMAND

While the veteran was provided notice of the VCAA, regarding 
his claim for service connection, the notice was not adequate 
for the clams for increase in the context of the information 
or evidence necessary to substantiate his claims.  Moreover, 
the version of 38 C.F.R. § 3.159 cited in the most recent 
supplemental statement of the case was amended in 2001. 

Because neither the supplemental statement of the case nor 
any other communication from VA meets the standard erected by 
the VCAA, further due process is required.    

Also the veteran has filed a notice of disagreement to the 
April 2002 rating decision, denying a rating in excess of 20 
percent for the service-connected residuals of compression 
fracture.  However the veteran has not been furnished a 
statement of the case, addressing the issue. 

Accordingly, to ensure compliance with due process, the case 
is REMANDED for the following:

1.  Ensure that VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed. Cir. Sept. 22, 2003), as well 
as 38 U.S.C.A. §§ 5103 and 5103A, and any 
other applicable legal precedent. 

2.  Ask the veteran to identify other VA 
and non-VA medical records, not already 
of record, since August 2002, and assist 
the veteran in obtaining any such 
records. 

3.  Prepare a statement of the case on 
the issue of a rating in excess of 20 
percent for the residuals of compression 
fracture.  Inform the veteran that he 
must submit a substantive appeal as to 
this issue in order to perfect an appeal 
and to have his claim reviewed by the 
Board.  

4.  Review the existing reports of VA 
examinations to determine whether they 
are adequate for rating hypertension, 
seborrheic dermatitis, and bronchial 
asthma.  If they are not, afford the 
veteran the appropriate examination. 

5.  After completion of the above, 
adjudicate the claims.  If any 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



